DETAILED ACTION
Election/Restrictions
Newly submitted claims 1-6 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 includes a negative limitation “without using a light shielding plate”. Both other independent claims, and the previously presented claims, either required a light shielding plate, or did not define the invention as not having one. I.e. the requirement of no light shielding plate is a mutually exclusive and separate invention from the prior application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 recites “an optical axis of the condenser lens portion is offset relative to an optical axis of the projection lens portion corresponding to the condenser lens portion to reduce a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array”. It is unclear how the offsetting the projection lens axis with the condenser lens axis changes the emission through the light shielding plate. The Examiner believes that the proper recitation would be offsetting the light shielding plate with the rear lens array. 
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 10,612,741) in view of Kim (U.S. 7,977,688) and Van Duyn (U.S. 7,033,054).
Regarding claim 11, Moser teaches a vehicle lamp configured to form a required light distribution pattern comprising a light source unit configured to emit light;
a microlens array configured to irradiate light emitted from the light source unit toward a lamp front side, wherein 
the microlens array includes a rear lens array in which a plurality of condenser lens portions configured to converge the light emitted from the light source unit are formed on a rear surface of the rear lens array, and a front lens array in which a plurality of projection lens portions configured to project a plurality of light source images formed by the plurality of condenser lens portions are formed on a front surface of the front lens array, and 
a light shielding plate (diaphragm device 60) configured to define a shape of each of the plurality of light source images.
Moser does not teach color filter configured to change a color of the light emitted from the microlens array to a color different from a color of the light emitted from the light source unit are arranged between the rear lens array and the front lens array.  
Kim teaches a color filter configured to change a color of the light emitted from the light source unit are arranged between the rear lens array and the front lens array (see fig. 17, color filter 430 between condensing lens 420 and micro lens 480), wherein the color filter is constituted by a color film attached to the light shielding plate.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a color filter between the lenses of Bauer to further reduce and eliminate crosstalk, emitting more consistent wavelengths from each section, as is known in the art.   
Van Duyn teaches that the color filter is constituted by a color film attached to the light shielding plate (see summary, see col. 2 lines 13-15 “a transparent color film… may be attached to the moveable shield”; see also col. 9 lines 5-24).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have directly attached the color filter to the shield to reduce the length of the light source and prevent light leakage, as is well known in the art.   
Furthermore, the Examiner finds that directly attaching the color film to the shield is a well known practice in the art. Attaching the color film to the shield results in a simpler manner of manufacture, reduces gaps between optical parts that enables stray and divergent rays from the shield from being emitted, and in most structures places the color film at or near a focal point of the device (where the shield usually is to have a clear cut off line). 
Regarding claim 13, the combination of Moser and Kim teaches that the light shielding plate and the color filter are sandwiched by the front lens array and the rear lens array from two sides in a lamp front-rear direction (placed directly between as taught by Kim in the structure of Moser).  
Claim 14, 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Kim and Van Duyn, further in view of Bauer (U.S. 2016/0265733).
Regarding claim 14, Moser teaches that in the rear lens array, an optical axis of the condenser lens portion is offset upward relative to an optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that in the rear lens array, an optical axis of the condenser lens portion is offset upward relative to an optical axis of the projection lens portion corresponding to the condenser lens portion (see p. 0177, displacement of the imaging optics for angle change).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
Bauer does not teach that the projection lens portion is displaced vertically, only that it is displaced. However, the Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have displace the lens portion vertically to change the vertical angle of the light distribution, as is known.
Regarding claim 15, Moser does not teach that in the rear lens array, a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that in the rear lens array, a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion (p. 0177).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
Bauer does not teach that the projection lens portion is displaced horizontally, only that it is displaced. However, the Examiner finds that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have displace the lens portion horizontally to change the vertical angle of the light distribution, as is known.
Claims 16- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser in view of Bauer and Kim (U.S. 10,533,724).
Regarding claim 16, Moser teaches vehicle lamp configured to form a required light distribution pattern by irradiating light emitted from a light source unit toward a lamp front side via a microlens array, wherein the microlens array includes a rear lens array in which a plurality of condenser lens portions configured to converge the light emitted from the light source unit are formed on a rear surface, and a front lens array in which a plurality of projection lens portions configured to project a plurality of light source images formed by the plurality of condenser lens portions are formed on a front surface, a light shielding plate configured to define a shape of each of the plurality of light source images is arranged between the rear lens array and the front lens array. 
Moser does not teach that rear lens array includes a region in which an optical axis of the condenser lens portion is offset relative to an optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer teaches that rear lens array includes a region in which an optical axis of the condenser lens portion is offset relative to an optical axis of the projection lens portion corresponding to the condenser lens portion (see p. 0177) (see fig. 2d, see light distributions 3b, as Bauer is capable of offsetting the lens portion upward or downward).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the condenser lens portion as taught by Bauer to displace the light pattern of Moser to enable displacement of the light pattern, as is well known in the art and a predictable application of optics. 
It is unclear if Bauer and Moser teach that the offsetting of the lens arrays reduces a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array.
Kim teaches that moving the cutoff line relative to the input optics varies the light output (see col. 6 lines 30-38).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used different offsetting of the lens arrays and shields as taught by Bauer and Moser to reduce the blocked light output as taught by Kim. 
The Examiner notes, in the interest of compact prosecution, that this is a well known and predictable result in view of the prior art. I.e. offsetting the lens arrays with respect to the shield between them changes the cut offline of the light, either reducing or increasing the overall luminosity. 
Regarding claim 17, the combination of Bauer and Moser does not teach that the rear lens array includes a region in which the optical axis of the condenser lens portion is offset upward relative to the optical axis of the projection lens portion corresponding to the condenser lens portion.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have offset the optical axis of the condenser lens portion upward relative to the optical axis of the projection lens to adjust the angle in the respective direction. 
Regarding claim 18, Bauer does not teach that the rear lens array includes a plurality of regions in which amounts of upward offset of the optical axis of the condenser lens portion are set to different values.  
Bauer teaches that the light modules of the array have regions in which the light modules are separate, freely formed, and varying in design (see col. 16 lines 3-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used varying offset amounts among the modules to direct light in slightly different directions as may be desired and is taught by Bauer. 
Regarding claim 19, Bauer teaches that the rear lens array includes a region in which the optical axis of the condenser lens portion is offset in a direction relative to the optical axis of the projection lens portion corresponding to the condenser lens portion.  
Bauer does not teach that the optical axis of the condenser lens portion is offset in a left- right direction relative to the optical axis of the projection lens.
Bauer teaches offset in a direction to change the angle of light distribution (see p. 0177). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have adjusted the projection lens in a left right direction to adjust the light profile to the left or right as needed, for example in ADB light patterns or particular optical systems. 
Regarding claim 20, Bauer does not teach that the rear lens array includes a plurality of regions in which amounts of the left-right direction offset of the optical axis of the condenser lens portion are set to different values.  
Bauer teaches that the light modules of the array have regions in which the light modules are separate, freely formed, and varying in design (see col. 16 lines 3-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used varying offset amounts among the modules to direct light in slightly different directions as may be desired and is taught by Bauer. 
Regarding claim 21, Moser teaches that the rear lens array includes a region in which a front focus point of the condenser lens portion is offset to the lamp front side relative to a rear focus point of the projection lens portion corresponding to the condenser lens portion (see fig. 2d).
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that the prior art does not teach the negative limitation of not using a light shielding plate, the Examiner respectfully disagrees. 
The claim has been withdrawn via election by original presentation. The original presentation of the claims was directed towards an embodiment with a light shielding plate, see claims 11 and 16. Claim 1 made no mention of the light shielding plate and was therefore overlapping with such embodiments. However, the proposed amendment makes claim 1 specifically directed towards a presented embodiment that is exclusive and distinct from the embodiments previously claimed. I.e. if claim 1 had been in its current form in the original application then it would have been restricted.
Regarding Applicant’s argument that asserts that Van Duyn does not teach that the color film is attached to the light shielding plate, the Examiner respectfully disagrees. 
Van Duyn explicitly teaches the limitation, see col. 2 lines 13-15 “a transparent color film… may be attached to the moveable shield”. Additionally see col. 9 lines 5-24 which relate to the specific embodiment with the color film attached to the plate.
Regarding Applicant’s argument that asserts that  Bauer does not teach the offset “reduc[ing] a proportion of light shielded by the light shielding plate to the light which is emitted from the light source unit and incident on the rear lens array”, the argument is moot in view of Kim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875